Exhibit 10.4 AIR METHODS CORPORATION 2 RESTRICTED STOCK AGREEMENT This Restricted Stock Agreement (the “Award Agreement”), made as of the day of , 2008 (the “Grant Date”), between Air Methods Corporation, a Delaware corporation (the “Company”), and (the “Participant”). WHEREAS, the Board has adopted, and the stockholders have approved, the Air Methods 2006 Equity Compensation Plan (the “Plan”) in order to advance the interests of the Company and its Participating Subsidiaries through the motivation, attraction and retention of its Employees and Consultants (including nonemployee directors); WHEREAS, the Plan provides for the granting of restricted stock awards to eligible participants as determined by the Compensation/Stock Option Committee (the “Committee”); and WHEREAS, the Committee has determined that the Participant is a person eligible to receive a Restricted Stock Grant under the Plan and has determined that it would be in the best interest of the Company to grant the Restricted Shares (as defined herein) provided for herein. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth and for other good and valuable consideration, the parties agree as follows: 1. Grant of Restricted Shares. 1.1The Company hereby grants to the Participant [] shares of the Company’s common stock, $0.06 par value per share (the “Common Stock”), subject to such conditions as are provided for in the Plan and this Award Agreement (the “Restricted Shares”). 1.2The Participant’s rights with respect to the Restricted Shares shall remain unvested at all times prior to (the “Lapse Date”). 1.3Participant acknowledges receipt of a copy of the Plan, and agrees that this Restricted Stock Grant shall be subject to all of the terms and conditions set forth in the Plan, including future amendments thereto, if any, pursuant to the terms thereof, which Plan is incorporated herein by reference as a part of this Award Agreement.For purposes of this Award Agreement, all capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in the Plan. 2. Rights of Participant. 2.1Except as provided in Section 2.2, the Participant shall have the rights of a stockholder with respect to the Restricted Shares, including the right to vote the Restricted Shares and to receive dividends in accordance with Section 6 hereof, other than those Restricted Shares which have been forfeited pursuant to Section 3.2 hereof. 2.2Prior to the earlier of the Lapse Date or the Accelerated Lapse Date (as defined herein), the Restricted Shares shall not be sold, transferred or otherwise disposed of by the Participant, nor pledged or otherwise hypothecated, nor will the certificates representing the
